Citation Nr: 0021569	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  93-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain with traumatic arthritis and 
disc disease in the lumbar spine.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in September 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development. The issues on 
appeal were subsequently denied by the Board in June 1999. In 
an Order dated in February 2000, pursuant to a joint motion 
by the parties, the Court of Appeals for Veterans Claims 
(Court) vacated the June 1999 decision and remanded the case 
to the Board.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for an increased rating and for a total compensation 
rating based on unemployability are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The service medical records show that the veteran's spine and 
musculoskeletal system were normal on service entrance 
examination in December 1950.  However, he was seen at a 
service clinic in March 1951 with complaints referable to the 
back.  In late March, he had vague back pains throughout his 
entire back.  He was referred to the orthopedic clinic, where 
chronic back pain was diagnosed.  In September 1951, the 
veteran was involved in a motor vehicle accident for which he 
was hospitalized for about 10 days.  A diagnosis of acute 
lumbosacral myofascial strain, felt to be moderate in degree, 
was entered.  

In October 1951, the veteran was again seen and gave a 
history of having been in a jeep accident three weeks 
previously with subsequent hospitalization.  He stated that 
since he had been dismissed from the hospital, he had noticed 
sharp severe shooting pain that began in the lower lumbar 
region of the back and radiated through to the right 
testicle.  The pain was excruciating and was brought on by 
activities such as physical training and marching.  The 
diagnostic impression was possible muscle spasm versus 
ruptured disc.  By November 1951, his complaints had changed 
somewhat in the previous few days, and the pain was then only 
in his back.  The etiology was undetermined.  However, the 
back pain continued.  When seen at the dispensary in April 
1952, the veteran's complaints included backaches, but 
movements of the spine were essentially negative, although 
there was tenderness over the left sacroiliac notch region.  
When seen in June 1952, it was reported that he had a history 
of injury of his back eight months previously and that X-rays 
had been negative.  When seen in the orthopedic clinic later 
in June, the veteran had chronic recurrent lumbar area 
strain.  When examined for separation in January 1953, he 
complained that his back bothered him when he sat in a 
position for a while or laced up his shoes.  However, a back 
disorder was not diagnosed.  X-rays of his lumbosacral spine 
during service were negative.  

Chronic lumbosacral strain was diagnosed by an orthopedic 
surgeon in May 1965, and a VA orthopedic examination the 
following November culminated in a diagnosis of history of 
low back strain with recurrent episodes of low backaches, in 
remission.  The examiner interpreted X-rays as showing a 
large exostosis of L2 and some narrowing of the lumbar 
intervertebral disc spaces.  A rating decision dated in 
December 1965 granted service connection for lumbosacral 
strain and assigned a noncompensable evaluation under 
Diagnostic Code 5295, effective from the date of the 
veteran's original claim for compensation benefits in June 
1965.  

Thereafter, the record, which includes both private and VA 
treatment and examination reports, reveals a steadily 
deteriorating low back, especially in the 1980's and 1990's.  
In February 1988, the veteran filed a claim of entitlement to 
a compensable rating for his service-connected lumbosacral 
strain.  In a decision dated in March 1990, the Board 
determined that the evidence of record showed chronicity of 
low back complaints since 1951 and arthritis of the lumbar 
spine that could not be disassociated from the inservice 
trauma.  Service connection was therefore granted for 
traumatic arthritis of the lumbar spine, and the issue of 
entitlement to a compensable rating for lumbosacral strain 
was remanded to the RO for reconsideration of the claim in 
light of the grant of service connection for traumatic 
arthritis.  In a rating decision dated in April 1990, the RO 
classified the disability as lumbosacral strain with 
traumatic arthritis in the lumbar spine and assigned a 
20 percent evaluation under diagnostic codes 5293 and 5295, 
effective from the date of receipt of the reopened claim in 
February 1988.  Although the veteran was notified of this 
determination in April 1990, he did not disagree with the 
assigned evaluation for the reclassified low back disability.  

The veteran's claim of entitlement to a total compensation 
rating based on unemployability was received in January 1992, 
and his claim for an increased rating for low back disability 
was received the following October.  Both of these claims 
have been continuously prosecuted ever since.  

On VA orthopedic examination in November 1992, the veteran 
complained of severe back and buttock pain with left anterior 
thigh pain, both constantly and with flare-ups.  He could not 
lift more than 10 pounds.  He had no bowel or bladder 
complaints.  He also complained of mild weakness in the left 
leg with numbness over the anterior distal thigh.  On 
clinical examination, he had slight postural abnormality.  
There was also slight lumbar scoliosis.  The musculature of 
the back was positive for paraspinal muscle tenderness.  The 
veteran had forward flexion of the low back to 65 degrees; 
backward extension to 20 degrees; left lateroflexion to 
25 degrees; right lateroflexion to 15 degrees; rotation to 
the left to 25 degrees; and rotation to the right to 
15 degrees.  He had pain at the extremes of motion in all 
planes of excursion.  He had a positive straight leg raising 
test at 15 to 20 degrees on the left.  He had diffuse 
weakness in the left lower extremity that did not follow any 
specific anatomical nerve root distribution.  His muscle 
strength was 5/5 in the right lower extremity.  X-rays of the 
lumbosacral spine were interpreted as showing diffuse disc 
space narrowing and osteophytes throughout the lumbar spine 
and L2-3 osteophyte bridging.  The X-rays were interpreted by 
the radiologist as showing mild scoliosis with moderate 
degenerative changes of the lumbar vertebrae and bridging 
between L2-3 on the right with mild degenerative changes of 
the sacroiliac joint.  Magnetic resonance imaging (MRI) was 
interpreted as showing diffuse lumbar disc degeneration.  
Electromyographic and nerve conduction velocity (EMG/NCV) 
studies were interpreted as revealing minimal signs of L3-4 
root degeneration.  The diagnosis was severe diffuse 
degenerative disc disease.  The prognosis was poor.  

The radiologist interpreted a VA MRI scan in December 1992 as 
showing degenerative changes of the lumbar spine with disc 
protrusions at multiple levels, left of midline at the level 
of L2-3, L4-5, and L5-S1, and right of midline at the level 
of L3-4.  

G. M. Gentry, Ph.D., said in a letter dated in August 1993 
that he had read the reports forwarded to him by the 
attorney-representative and that these showed that the 
veteran, solely as the result of his back disorder, could 
carry up to five pounds occasionally but could carry six to 
ten pounds never.  It was reported that the veteran could 
sit, stand and walk a total of five hours during an 8-hour 
workday.  It was indicated that if the veteran could not sit, 
stand and walk more than five hours in an 8-hour workday and 
lift 10 pounds occasionally throughout an 8-hour workday, he 
did not meet the minimum physical requirements for sedentary 
work.  

On VA orthopedic examination in January 1996, the veteran had 
atrophy of the musculature of the back without postural 
abnormalities or fixed deformity.  He could flex his lumbar 
spine to the point that his fingertips were two inches off 
the floor.  He had backward extension to zero degrees, left 
lateroflexion to 5 degrees with pain, and right lateroflexion 
to 15 degrees with minimal pain.  He had rotation to the left 
to 5 degrees, and rotation to the right to 20 degrees.  He 
had appropriate grimacing as objective evidence of pain on 
motion.  The veteran had diminished muscle strength of 3/5, 
throughout, on the left with a positive straight leg raising 
test at 30 degrees; these symptoms were absent on the right.  
The radiologist interpreted X-rays as showing mild 
degenerative changes of the dorsal vertebrae with 
hypertrophic anterior osteophytes and anterior bridging at 
multiple levels; and mild scoliosis and moderate degenerative 
changes of the lumbar vertebrae and mild degenerative changes 
of the sacroiliac joints with bridging between the L2-3 
vertebrae on the right.  The examiner interpreted the X-rays 
as showing severe convex right degenerative scoliosis with 
large osteophytes at L2-3 and small osteophytes in vertebrae 
at multiple levels.  The diagnosis was severe spinal 
degenerative joint disease status post jeep accident with 
left leg multi-level neurologic involvement.  

On VA neurologic examination in January 1996, the veteran 
complained of severe low back pain since his back injury in 
service when thrown off a jeep in 1951 with radiation down 
the posterior aspect of the left leg.  He also had occasional 
tingling in the same area.  There were no bowel or bladder 
complaints, but he felt that his left leg was weaker than his 
right.  An examination showed that the veteran had slightly 
diminished left lower extremity strength compared with the 
right and left L5 distribution neuralgia, loss of pinprick, 
and mild weakness in the left lower extremity.  The diagnosis 
was lumbar stenosis and degenerative disease with lumbar 
radiculopathy.  The prognosis was poor with probable 
progression as the veteran aged.  

Private treatment reports dated from July 1995 to October 
1998 were received in December 1998.  These records show that 
the veteran was seen privately in March 1996 for a chief 
complaint of pain in his right back.  He was advised to take 
Tylenol and to apply wet heat.  Most of the treatment reports 
were concerned, however, with the veteran's heart disorders.

As directed by the Order of the Court in February 2000, the 
case is REMANDED to the regional office (RO) for the 
following development:


1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since December 1998 for the 
disability at issue.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for VA orthopedic and neurologic 
examinations to determine the current extent 
and severity of the service-connected low 
back disability.  The veteran should be 
advised that failure to report for the 
scheduled examinations may result in denial 
of his claims. 

All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiners should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity. The 
type of work activities precluded solely by 
the service-connected low back disability 
should be specifically noted.  

An opinion should be provided regarding 
whether pain significantly limits functional 
ability during flare-ups or with extended 
use. Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiners before the examinations, for 
proper review of the medical history.  
The examination reports are to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



